One-minute speeches on matters of political importance
The next item is one-minute speeches on matters of political importance.
(RO) The first European Summit on Roma integration took place last week right here in Brussels. The inclusion of this complex issue, that of the Roma, on the EU agenda is an idea which Romania has constantly supported, and I believe it should be welcomed. The Council of Europe, which has been concerned with this issue since 1990, remarked that the Roma constitute a genuine European minority. Therefore, the Roma issue is a European, not a national one, and I believe that the European Commission should have the Parliament's full support for its initiative.
I believe that the European Parliament should speak in favour of placing education at the very core of the European policy concerning the Roma, because the experience of recent years has proven education to be the surest way towards integration and towards the successful overcoming of obstacles both by the Roma and by their neighbours.
(HU) Mr President, today we are witness to a gross infringement of the ban on market discrimination on the part of German and Austrian supermarket chains that are boycotting the Hungarian poultry farming and processing industry.
This involves the REWE, SPAR, METRO and Kaufland supermarkets, which are not taking delivery of Hungarian products in the wake of a boycott by an Austrian animal rights organisation. Consequently, this has caused a loss of 2 billion forints to the Hungarian poultry sector. They are using racial discrimination against Hungarian products, and thus violating the European Union's competition laws.
Those affected will therefore turn to the European Court of Justice, since two of the Union's fundamental principles are being violated: the ban on racial discrimination, and equality and freedom of competition. Thank you for your attention.
(BG) Mr President, esteemed colleagues, a National Emergency Call 112 System will go into operation in Bulgaria as from 30 September 2008 in implementation of Directive 2002/22/EC of the European Parliament and of the Council. The system will be dialable from any point of the national territory and will guarantee fast and free access to this service. The technical solution of the Bulgarian 112 system uses state-of-the-art technologies and allows calling line identification. Detailed information on the setting up and functioning of the system has been provided by the Bulgarian Ministry of Emergency Situations to all Members of the European Parliament.
I would like to express gratitude for the postponement of the infringement procedure and for the assessment given to the Bulgarian Government by the European Commission for the setting up of the emergency call system. I view this assessment as an expression of the care that the Community takes of the safety and health of European citizens.
(IT) Mr President, ladies and gentlemen, events over the last week have made it a particularly sad and difficult week for those for whom liberty and racism are important issues: six migrants from various African countries were killed by the Camorra in Italy, last Thursday; originally they were accused of being pushers and criminals, but that was then discovered to be completely untrue. A black youth was also beaten to death in Milan.
At the same time, there was an incredible response in the city of Cologne to the same issues, to the issues of racism and discrimination.
I feel that Europe currently has two very different faces. I also feel that this Parliament should start to take a much more active stance on the issue of racism than it has in recent times, since in many countries - including mine - racism is making an extremely tragic comeback!
Thank you. Every human being has equal dignity.
Mr President, I would like to raise the issue of the 4.6 million people in Ethiopia who are facing starvation because of acute food shortages. This has come about because of drought. The Ethiopian Government is saying that it is not a famine, but UNICEF is saying that there is famine in certain parts of the country and people are at acute risk of famine. It is only happening in certain areas, and I believe that the international community and the EU must act quickly and try to supply about half a million tonnes of food if we are to avoid a complete famine. I think this is a priority and, as the European Union is one of the biggest contributors to overseas development aid, I think it is absolutely essential that we do this immediately.
Mr President, let me just say that, as an Irish Member, I agree with the comments you have made about Libertas and the Irish referendum. We fought for a 'yes' campaign; we were open and transparent about our funding. Libertas told us one thing, and now we have discovered it is very different. I want to encourage you and everybody to ensure that Libertas is far more open and transparent in terms of where exactly the money came from, because people want to know.
Mr President, while European Central Bank President, Jean Claude Trichet, has repeatedly expressed concern about inflation indexation of wages, he has failed to take into account the plight of workers, particularly the low-paid, struggling as the cost of living escalates. And, while ensuring that interventions have a minimal inflationary impact, wage increases are needed for low-paid workers, who are now under severe pressure. Curbing inflation across Europe cannot be boiled down to curbing legitimate wage demands. While, of course, those on higher wages can afford to exercise wage moderation, the lower-paid are a different matter. Domestic government and national central banks are best placed to respond to changing economic circumstances, and that is why I have always opposed measures that have undermined economic sovereignty. Indeed, as a small state, Ireland is well aware that our economic situation is peripheral to the policy-making concerns of the ECB and that, therefore, the positions often adopted by the Bank are not always in the bests needs or interests of the Irish economy.
I too favour transparency in funding. I also favour respect for democratic outcomes, and this body should note that all of the campaigns that fought and won the argument for a 'no' vote, with the exception of one, have published full and frank accounts, and there is no question as regards the mechanisms of spending or the funds that those groups, including my own party, received.
Mr President, we vote tomorrow on a report that appears to limit the immunity of Europol officials, but is a smokescreen for future legislation that will actually extend this until after 2010. There is no debate. The vote is merely a consultative exercise. The decision will be made by the European Council.
Europol officials will be able to operate in Member States in a wide variety of capacities that will give them immunity for anything that they do and anything that they say in the course of their duties - a privilege not even enjoyed by the NKVD under Stalin's 'Great Terror'.
This will be an innovation in England, where no public official has immunity from prosecution. Under the Lisbon Treaty, Member States' parliaments will not be able to block the further extension of Europol's powers, amended by Council decisions. These are the first steps in the creation of a European Union police state.
(NL) Mr President, I urge you to enter a formal protest to the Mayor of Cologne about his refusal last weekend to allow MEPs and other elected persons to express their views peacefully and attend a congress on an important social and political issue, namely the islamisation of Europe.
Leftist extremists physically attacked people, set fire to items of street furniture and brought the entire city centre to a standstill in their determination to prevent people from attending a peaceful congress. Mayor Schramme not only declined to condemn this violence and intimidation, he applauded it and went as far as to imply that it was the people of Cologne who had spontaneously opposed the holding of a congress.
There were plenty of witnesses to this, and it is disgraceful that such things can still happen today in a country that calls itself a democracy, that people are forcibly prevented from speaking out.
Mr President, I would like to raise the issue of the travel ban imposed by Belarus, which prevents children affected by the Chernobyl nuclear disaster from travelling abroad.
Over 1 000 Irish families host these Belarusian children in their homes every summer and Christmas for rest and recuperation, which often includes medical assessment and, in some cases, treatment. There is a bilateral agreement between Italy and Belarus, which means that Italy is not affected by the ban. I know that the Irish Minister for Foreign Affairs is seeking an agreement with Belarus and I welcome the discussions that are taking place.
I would also underline the need for an EU-Belarus agreement. Under the European neighbourhood policy, the EU will provide Belarus with financial aid to the tune of EUR 20 million for the period 2007-2010. The EU should make a reversal of the travel ban a condition for receipt of that funding.
An EU-Belarus agreement should also be created to allow Belarusian children to continue to travel to EU countries for rest and recuperation. This would secure the rights of children to travel in the long term.
(ES) Mr President, the United Nations regards trafficking in persons as incompatible with the dignity and worth of the human being; nonetheless, every year over half a million people are victims of trafficking, of whom 80% are women and girls, half are minors and the majority are prisoners of sexual exploitation.
Furthermore, a significant number of women who are victims of trafficking enter the European Union every year, according to the International Organization for Migration.
Tomorrow, 23 September, is the International Day Against the Sexual Exploitation and Trafficking of Women. I believe it is a good opportunity for us in this Chamber to commit to enhancing all measures to combat this scourge which infringes the rights of so many people and in particular to combat the traffickers, and poverty, by providing improvements to increase educational and employment opportunities and by implementing awareness-raising strategies in the countries of destination with the aim of making the issue the topic of public debate.
(DE) Mr President, as a trade unionist, I want to speak today about the tragic events at the shipyards in the Tuzla district of Istanbul. In the last three years alone, more than 90 workers have lost their lives in Tuzla, victims of lethally harsh working conditions. The most recent occurrence was a tragic accident on 11 August that I would describe as criminal. Three temporary workers died while testing a lifeboat, and 16 workers were injured. As the dinghy was being lowered from its ship, the lines snapped, and the workers were sent plummeting into the water.
The particularly tragic thing about this accident is that these tests are normally conducted with sandbags. The workers were used as human sandbags, so to speak. Workers who wanted to strike in protest at the calamitous safety arrangements were threatened by subcontracting companies with instant dismissal.
The Commission has already pointed out, in its progress report in 2006, that the rights of workers and trade unions are inadequate in Turkey. I therefore ask you to urge the Turkish authorities to treat trade unions as equal partners of industry and to act at long last to create humane working conditions and stricter safety guidelines for the Tuzla workforce in order to put an end to this appalling state of affairs.
Mr President, the foundation of the EU rests on the principle of representative democracy. We as members of the European Parliament have a duty to make sure that Europe's policies reflect the will of citizens. Therefore I wish to express the wariness caused by the ever-increasing number of GMO authorisations, and when I do this I speak on behalf of the majority of the citizens of the European Union. A Eurobarometer published in March of this year indicates that 58% of Europeans are against GMOs. Over a third of them consider that they are not being properly informed of the benefits and risk of GMO usage in agriculture.
These figures should worry us. Instead, the Commission continues authorising an ever-increasing number of GMOs to enter the EU agricultural market. The 8 September authorisation of another genetically-modified soya bean is but the latest example.
Esteemed colleagues, in consideration of these facts I suggest we ask the Commission to start an EU-wide information campaign on the risks and benefits that GMO represent to people and the environment. A new assessment should follow. Until the citizens of Europe are properly informed and express their position on this very sensitive subject, I am asking the Commission to stop authorising any new GMOs.
(DE) Mr President, the main pillars of the EU - democracy, human rights, freedom and the rule of law - must be the basis of the new partnership agreement with Russia. Russia's conduct in Georgia has shown us again that it is not prepared to respect the rule of law and international agreements under Dmitry Medvedev either. The six-point plan for Georgia calls for the restoration of the situation that obtained on 7 August. This entails the withdrawal of the Russian forces to the lines they held prior to the outbreak of hostilities in South Ossetia, and not the deployment of an additional contingent of 3 800 troops.
Moreover, human rights are being trodden underfoot. The situation of political prisoners is intolerable, as the case of Mikhail Khodorkovski demonstrates. The same applies to non-compliance with the Energy Charter, by which Russia, as one of the signatories, should be bound.
(PL) Mr President, pogroms of Christians, incited by Hindu fundamentalists, are taking place in India. This is connected with the murder of a Hindu leader, a crime that the police blame on Maoists. Christian settlements and schools are being set on fire. The fundamentalist Hindus are blaming Christians for this murder, without just cause. In Orissa over 40 000 Christians have taken refuge in the jungle. About 15 000 are living in refugee camps under police protection. More than 20 people have been murdered. In the villages of Tangia and Rupagaon Christians were burnt to death in their houses. At least 8 people were killed in the Kandhamal area. At least 10 churches have been burnt down. Archbishop Vincent Concessao of the Delhi diocese believes that more effective measures need to be taken to quell the violence. The local authorities are not taking the steps required. Hatred of Christianity should be countered in the same way as other extreme forms of intolerance.
(PT) Mr President, António Guerreiro, Fernando González, Gerardo Hernández, Ramón Labañino and René González, five Cuban nationals who merely defended their homeland and their fellow countrymen to ensure that they ceased to be victims of terrorist acts promoted and organised by Miami-based groups, have been unjustly imprisoned in the United States since 12 September 1998, almost 10 years ago. During those ten years these five Cuban nationals have been subjected to countless unlawful situations, unacceptable and inhuman punishments, pressure, blackmail and violations of the most basic human rights, such as the US administration's imposition of cruel obstacles and restrictions on visits by their families. Elizabeth Palmeiros, Ramón Labañino's wife, has been waiting over two years for a visa. António Guerreiro has had no visits from his family for over a year and a half, and Fernando González has been in the same position for over a year. The US authorities have prevented Adriana Perez from visiting her husband, Gerardo Hernández, since 12 September 1998, while Olga Salanueva has been unable to visit her husband, René González, since August 2000. We demand justice, we demand the release of these five Cuban patriots.
Mr President, despite our wet Irish climate, major flooding was a relatively uncommon occurrence in the past. Recently, destructive flooding has become a yearly, seasonal phenomenon.
A number of factors are implicated: building on flood plains, poor maintenance of drains etc. But one important contributing factor - inappropriate plantation forestry - was encouraged by EU funding over the last couple of decades and for this reason deserves your close scrutiny.
These spruce tree plantations, especially when planted on upland areas, have significantly changed the drainage pattern of Irish river systems. At the same time, the planting of native Irish trees and forests was largely neglected, because of the way the funds were organised in the past.
It is unfortunate that in the new Rural Development Programme, Ireland has chosen to exclude forestry from the scheme. To starve native Irish forestry of funds at this critical time, when it needs to make a comeback, is a recipe for disaster, with increased flooding, water contamination, CO2 build-up and a continued loss of soil fertility.
There are token projects in the programme involving native species. However, it cannot be denied that an opportunity to use the funds for native trees to mitigate against future flooding has been lost.
(HU) Mr President, ladies and gentlemen, we should not only advertise intercultural dialogue, but also protect it if it is attacked, especially if ethnic co-existence is corroded day by day within one of our neighbouring countries, a Member State of the Union.
There have already been and unfortunately may yet be sad consequences of the inflammatory, coarse statements by Ján Slota, president of one of the governing parties in Slovakia, and his games on the YouTube video website, calling on people to kill politicians in the Hungarian minority party in Slovakia, as well as, most recently, the statement by the Slovak education minister that he would ban the public use of Hungarian in Slovakia, and that the reason he supports the minority Hungarian Members of Parliament is that they participated in a forum in Budapest that upset members of the Hungarian Parliament.
The consequences of tolerating extreme statements and of incitement are already very much felt. According to recent opinion polls, more than 60% of 15-year-olds hate Hungarians most of all and agree with the astounding, inflammatory accusations coming from leading Slovak politicians over the years. Hungarians, however, are starting to feel scared. This is all happening now, while we open our arms wide, and think that the consequences will not happen, Parliament, the Commission and the Council are busy, and we celebrate the year of intercultural dialogue. Thank you for your attention.
(RO) An approximate 60 million European citizens, amounting to 15% of the EU's population, are at risk of poverty. The following priorities have been identified for elimining poverty: a higher rate of employment, preventing school drop-out, eliminating child poverty, modernising social security, and eliminating discrimination. Investment in education should be a priority. Ensuring modern infrastructure for education and improving the professional training, payment and status of teaching staff are prerequisites for quality education.
Today, the average rate of school drop-out in the EU is over 16%. Many of the young people dropping out of school come from rural areas and are forced to stop attending school by their precarious financial state. I urge the Member States to treat as a priority the development of educational infrastructure and the creation of employment, particularly in rural areas. Better education guarantees a decent standard of living for the younger generation, thus improving the social and economic cohesion of the European Union . The future of the EU depends on the strength, value and quality of present and future generations.
(HU) Thank you, Mr President. On 15 September the founding meeting of the European Institute of Innovation and Technology was held in Budapest. Hungary and Budapest, the city selected as the centre of the institution, have a great tradition in the field of scientific research. Just think of the fact that 12 Nobel Prize winners were Hungarian scientists who participated actively in crucial inventions of the 20th century.
The most important tasks of the new institution are to promote and coordinate cooperation between European science centres and to create a network of universities, research institutions and private-sector players in innovation. These goals coincide with the fundamental principle of the Lisbon Strategy, the concept of creating a knowledge-based society with the improvement of competitiveness, economic growth and the creation of jobs at the centre.
Mr President, please allow me to thank the decision makers for selecting Budapest in Hungary as the location for this important institution. I am convinced that we will be good hosts to this institution. I would like to draw your attention to the unprecedented political consensus reached on this matter in Hungary. I honestly hope that the institution will promote success next year, which the European Union has declared as the year of creativity and innovation. Thank you for the floor.
Mr President, less than two weeks ago the European Court of Justice found that Ireland was in contravention of the Water Framework Directive in regard to some of its waste water treatment systems. I must say that, personally, I am very pleased that the Commission is actively involved in trying to ensure clean drinking water in Ireland. However, the EU Commission now has an opportunity to build on that good work. It can do this by granting an extension to the Farm Waste Management Scheme. The deadline for completion of works is December 2008, but, because of exceptional circumstances, work will not be completed. If the deadline is not extended, as I said, work will be incomplete and nobody will benefit.
Extending the scheme would be a win-win situation for water quality in Ireland, for the environment, for farmers and for Commission policy. It would be a reasonable and sensible move by the Commission to extend the deadline in order to ensure compliance with the Nitrates Directive, and it would show joined-up thinking with regard to the implementation of EU policy.
(SK) Slovakia, a Member State of the Union, has adopted the European Union's value system, which means that it should also respect the principles of the cultural and linguistic diversity of the Community.
However, the recent survey by the Open Society Fund points to a dangerous increase in Slovak pupils' hatred of the Hungarian minority and shows that more than 63% are of the opinion that, in public, Hungarians should speak only Slovak, with use of the Hungarian language being limited to their homes. The outrageous thing is that even the Minister for Education gave his full support to this view in parliament.
This is a startling situation. The Minister's position is unconstitutional and contradictory to Slovak legislation and the principles on which democratic Europe is based. Since the coalition government of Mr Róbert Fico came to power, something has been wrong in Slovakia. Anti-Hungarian, racist and xenophobic displays have been getting more numerous, chiefly due to Mr Ján Slota, the chairman of the ruling party. The perplexing thing is that neither the prime minister nor the representatives of the coalition parties are protesting about this, nor are they condemning this damaging and dangerous trend.
(BG) Mr President, esteemed colleagues, I would like to turn your attention to the latest in a series of scandals that have erupted in Bulgaria in connection with the EUR 49 million spent by the Ministry of Interior on the use of special surveillance means. The expenditure would be justified if there was even a single criminal detected and convicted thanks to the use of listening and watching devices. At the same time, Interior Ministry officials have always argued that they lack even rudimentary equipment to successfully prosecute criminals in Bulgaria.
It turns out that after enough money to pay for 15 reconnaissance planes has been spent, the only thing that Bulgarian policemen can say is to report that they were unable to see who planted a bomb in a clandestine brothel in the centre of the capital city. The facts invite just one possible conclusion. The Ministry of Interior, together with certain private companies, are ripping off Bulgarian taxpayers, they are robbing them systematically, and then on a huge scale. The services that are supposed to prevent crime are used only for political and economic racketeering, and for squaring accounts with the opposition.
(HU) Thank you very much, Mr President. In the years to come, the sustainable development of the European Union's economies can only be realised if we strengthen the 23 million small and medium-sized enterprises in the Union, since they safeguard roughly 4 out of 5 jobs that have been created in the Union recently.
The European package of measures for small businesses, the 'Small Business Act', published by the Commission in June, acknowledges the central role played by small businesses in European economies and provides a general framework for the policy of the Union and the Member States. This document proposes the adoption of new regulations in key areas such as simplified regulation of state aid and an increase in financial discipline.
However, European small businesses need more than merely the political will of the Commission, Parliament or even the Member States. Small businesses need the new regulations to be drawn up quickly and applied effectively. The European Parliament must assume a key role in accelerating this process. Thank you.
(HU) Mr President, we are finding that extreme ideas and violent manifestations are spreading among people, social groups, ethnicities and not infrequently among peoples and nations. There are political instruments for stopping them, and administrative and police instruments may be put into action.
However, politicians who think in the long term prefer to call for dialogue, not only political dialogue, which often leads to conflict, but also cultural dialogue. In order for us to sustain dialogue with someone about culture, we must first know our own culture.
The essence of the year of intercultural dialogue is that we should get to know the different layers of society and the life and past of minorities, ethnic groups and nationalities, which may seem strange at first glance, not only among countries but also within a country. The unity of a nation and good relations between peoples, ethnic groups and nations are assisted by this kind of familiarity, but a lack of it prevents this.
In the year of intercultural dialogue, I feel it is especially important for all European societies to maintain truly valuable dialogue between the majority and the minority, because it is only in this way that true relations can develop between the cultures of European countries. It's a European phenomenon that we have to handle at European level. Thank you very much.
(RO) Together we decided that the European energy policy would aim at decreasing the EU's energy dependence, guaranteeing the security of supply and the transparency of prices. What we notice today is that the European gas market is characterised by considerable dynamism in all regards: energy policy, technical equipment, the gas business itself, and the transparency of prices, as pricing is a key component in the protection of European consumers.
In this context, the metering and billing of gas in relation to end consumers requires the development of appropriate standards allowing for a uniform calculation method, recognised throughout the EU, so that measuring will be transparent, i.e. fair, unbiased and accurate.
I call on the European Parliament today to take all the necessary measures to promote verification of the way in which gas is metered and billed, because we have found that in Romania gas transporters and distributors fail to meet these requirements: gas is metered in cubic meters and billed in kw/h, and citizens are unable to check their actual consumption, which is the result of a mathematical formula that are based on debatable parameters.
Mr President, there is widespread anger and fear amongst our citizens concerning the collapsing financial institutions globally and their potential impact on pensions, savings and jobs.
I am pleased that Commissioner McCreevy is here for the debate that is about to take place. However, I believe that he must act swiftly with regard to what this Parliament is proposing - to rein in 'casino capitalism', which has driven us to the edge of the economic abyss.
Commissioner, if your commitment to neo-liberal ideology will not allow you to do so, then you should resign and allow someone else to be appointed who is prepared to face down the market buccaneers. Strict, new regulation of the financial and banking sector is urgently needed and your championing so far of so-called 'light regulation', which is some cases has meant zero regulation, must be brought rapidly to an end.
Before I sit down, I would like to refer to the comments made by Miss McDonald of Sinn Féin, where she sought to justify their campaign against Lisbon and is now proclaiming that she wants economic sovereignty for Ireland in the midst of a global financial crisis. I think it demonstrates the light-headed attitude of the 'no' campaigners.
(PL) The financial crisis means that the transparency of funds involved in alternative investments should also be an important issue for the European Parliament. Increasing the transparency of companies with the use of legal instruments, especially as regards the relationship between hedge funds and private equity funds on the one hand and the companies in which these funds hold shares on the other, has become a priority.
The so-called codes of good practice could possibly serve as a model, but they cannot replace legislative measures in instances of bad behaviour. It is essential to create a code of best practice as regards methods for re-establishing balance in the present management structure of companies.
The new legislation should also oblige hedge funds and private equity funds to declare and explain their investment policy and the related risks to both individual and institutional investors, as well as to insurance brokers and supervisory bodies.
(SK) Allow me to express my grief and say a few words in remembrance of the recent tragic crash involving a Slovak bus that took place near the Croatian town of Gospič.
Fourteen human lives were extinguished and other persons were injured on their way to their holidays. I should like to express my sympathy to the bereaved and, at the same time, to thank the Croatian side for its exemplary behaviour that softened the impact of the accident, and for looking after our citizens so well. Croatia is repeatedly showing, by its ability to respond to problems and to solve them, that its future lies in the European Union.
(EL) Mr President, in recent weeks we have been watching developments in the US financial sector with particular interest and concern.
The US Government's decision to bail out the largest insurance company with a loan of USD 85 billion, the nationalisation of two of the leading mortgage groups, and the bankruptcy of the fourth largest investment bank have created a climate of panic in the United States and considerable anxiety among European citizens.
This is because in a globalised economic environment, it is very likely that the crisis will reach Europe - if it has not already done so - and will hit the banking system and the incomes of European citizens.
The debate to be held on Wednesday in the European Parliament, in the presence of the Council and the Commission, has got to give concrete answers to the following questions:
how well-prepared is the European economy to withstand the likely repercussions of the crisis that has begun?
what is the plan of action and what specific measures have been taken to safeguard the financial situation of European citizens?
lastly, what policy does the European Central Bank intend to follow in order to support European financial institutions?
(EL) Mr President, on 26 September the EU celebrates its linguistic diversity. The events focus on the idea that languages are bridges for culture, and that the learning of foreign languages and the ability to communicate across the language barrier should be encouraged.
These events and the Commission's communications entirely neglect the need to maintain the teaching of Ancient Greek and Latin throughout Europe. These classical languages are the source of many words and expressions in all the languages of Europe and beyond.
At the same time, the Green Paper on 'Migration and Mobility: challenges and opportunities for EU education systems' is open for consultation. The Green Paper refers to the role of Council Directive 77/486/EEC on the education of the children of migrant workers, and takes a critical view of the piecemeal actions that have been taken over the past 30 years on the basis of that directive.
This is an opportunity to strengthen the teaching of the languages of European migrant workers.
(SK) The third consecutive political crisis in Ukraine was probably the reason why the historic second EU-Ukraine Summit that took place in Paris at the beginning of September did not reach more ambitious conclusions concerning the Russia-Georgia conflict.
I appreciate that the European Union again declared its support for building civil society and for pro-democratic changes in Ukraine. I also have a positive opinion on the agreement to begin a 'visa dialogue' that should, in the long run, result in a visa-free regime between both sides, as well as on the fact that, in spite of the new political crisis, Ukraine's road towards EU membership stays open.
Today no one has any doubt that the Orange Revolution changed the historical direction in which Ukraine was going. Now Ukraine must show that it is stable and united. This is its only chance to achieve a European perspective.
I am convinced that we can strengthen freedom at home only if we protect it outside the EU borders as well. This is the reason why I will take part in the 11th session of the European Parliament's delegation to Ukraine on 2/3 October 2008 in Kiev and Jalta.
I believe that the presence of representatives of the European Parliament in Ukraine will contribute towards calming the situation and towards political stability in Ukraine.
(ES) Mr President, I wished only to add my voice to the condemnation of the terrorist attack or attacks, including a murder, that we have experienced in our country. The Basque people have the misfortune of being the only country in the European Union which continues to experience terrorism, and that terrorism has been on-going for decades. I personally come from a family which endured 40 years of exile - the same as the duration of Francoism - and if we learned anything at all it was that no political objective was worth the life of a single human being. Finally I would like to say that all of us who believe in the Basque people's right to decide are clear in our minds that the right to life is the most basic right of all.
Mr President, we are all very well aware that rising oil prices and gas prices are having a hugely negative effect on many sectors of our economy and on consumers.
I would like to draw attention to the impact this crisis is having on the farming sector, the fishing sector and small businesses. High fuel costs have been passed on to the farmer at the present time: costs are escalating and farmers are not receiving an increase to cover that cost of high energy and gas prices.
The fuel crisis is undermining the growth of competitiveness in our small and medium-sized enterprises; reducing the consumer purchasing power aggravates the situation and, Mr President, I dread to think what is going to happen this winter - many millions of people will be unable to afford to keep themselves warm.
We all saw what happened at the petrol stations when the price of oil was going up; every day you went past a petrol station the price went up. But, now that the price has come down, they have not been bringing it down nearly as far as it went up. I think that they need to respond to that: they have made all their profits and it is time to pass on and bring in decent prices to the consumer.
(HU) Mr President, Hungary has borders with itself, and lost 2/3 of her territory after the First World War. The political representation of the Hungarians living in these areas, totalling more than 3 million in seven countries, has allowed their rights to be fought for over the last century using only peaceful means.
For six years, nearly 20 political organisations, within the framework of the forum for representatives from the Carpathian Basin, have debated peaceful opportunities for the enforcement of interests, and they continue to do so: identity, mother tongue, economic relations and autonomy. I am also a member of this forum. This year, we decided that we would open a joint lobbying office in Brussels in the interests of using the opportunities provided by the EU.
It is incomprehensible and unacceptable that the peaceful endeavours of the Hungarian communities are insulted with extreme epithets by politicians from some Member States of the EU, while they accuse the Hungarian minority living in their country of collective criminality and want to restrict the use of their mother tongue.
I would like to draw the attention of the European Parliament to these attacks, and to remind it again that community rights must be ensured for national minorities, and not for them to be accused of collective criminality. The EU must assume a proactive, preventive role in this. Thank you.
(EL) Mr President, the Commission wishes to help combat the problem of rising food prices in developing countries and intends to fund those countries to the tune of EUR 1 billion.
This will finance the purchase of seeds and other supplies to increase agricultural production, feed the population, cut inflation and reduce food prices.
It is politically and morally right that we should help developing countries, but we should be well advised to take a corresponding initiative to assist European farmers. They have been hit just as hard by the increase in food prices and much else, because this money should be seen as savings from the reduction in costs under the common agricultural policy (CAP).
I therefore propose that a large part of the EUR 1 billion should be used to assist European farmers who are facing a great many problems.
To conclude, let me express my serious concern over the proper use of money to be given to these countries; the African, Caribbean and Pacific (ACP) countries have no model for rural development, and no inspection system. I fear that the money will be lost in the bureaucracy of international organisations without ultimately bringing any benefit.
That concludes the item.